Case: 21-60350     Document: 00516256687          Page: 1    Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 28, 2022
                                   No. 21-60350
                                                                        Lyle W. Cayce
                                                                             Clerk

   Ricky Guidry,

                                                                      Petitioner,

                                       versus

   Director, Office of Workers’ Compensation Programs,
   United States Department of Labor; Tampa Pipe & Welding,
   Incorporated,

                                                                    Respondents.


                         Petition for Review of an Order
                          of the Benefits Review Board
                                BRB No. 20-0469


   Before Dennis, Elrod, and Duncan, Circuit Judges.
   Per Curiam:*
          Ricky Guidry petitions for review after being denied benefits under
   the Longshore and Harbor Workers’ Compensation Act (“LHWCA”), 33
   U.S.C. §§ 901–950. We deny the petition.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60350      Document: 00516256687            Page: 2    Date Filed: 03/28/2022




                                      No. 21-60350


                                           I.
          In March 2015, Guidry worked a temporary assignment with a marine
   contractor, Respondent Tampa Pipe & Welding, Inc. 1 While moving
   scaffolding at a port terminal, he felt a sharp pain in his back, which caused
   him to drop the scaffolding onto his head, neck, and back.
          Guidry had a prior well-documented history (dating from 2010 to
   2014) of joint, abdominal, arm, back, leg, hip, and neck pain mitigated with
   prescription pain medication. These ailments stem from a 2010 vehicle
   accident and a 2013 work-related electrocution accident. Days before the
   March 2015 incident, Guidry filled a pain medication prescription to treat
   those lingering symptoms.
          A week after the incident, Guidry sought attention from Tampa Pipe’s
   medical staff for hip and thigh pain. When Tampa Pipe denied his request for
   medical attention, Guidry went to the Tampa VA Hospital, where an MRI
   resulted in a diagnosis of various back, spine, and thigh issues.
          Guidry tried to return to work but felt more leg pain, so he went back
   to the Tampa VA. A different physician diagnosed a chronic disc problem
   and discharged Guidry with instructions to return to work but not lift over 20
   pounds or operate heavy machinery. The physician also observed that Guidry
   exhibited pain-medication-seeking behavior. Back at work, Tampa Pipe sent
   Guidry to be examined by an occupational medicine specialist, Dr. Bruce
   Bohnker, who agreed with the VA’s work limitations and referred Guidry to
   an orthopedic spinal surgeon for his herniated disc. Dr. Bohnker believed the
   2015 incident aggravated Guidry’s prior back injury.


          1
           Shellback Marine (through Oasis Outsourcing) employed Guidry full-time as a
   temporary worker for marine contractors, like Tampa Pipe. Both Shellback Marine and
   Tampa Pipe had LHWCA coverage through Signal Mutual.




                                           2
Case: 21-60350     Document: 00516256687          Page: 3   Date Filed: 03/28/2022




                                   No. 21-60350


          Guidry then stopped working and returned to live with his fiancée
   Sherry Kerry in Alexandria, Louisiana, where he was treated regularly at the
   Alexandria VA Hospital. Guidry soon reported significant neck and back
   pain, leading to more MRIs and diagnoses of neck and back problems. In July
   2015, Guidry applied for LHWCA benefits.
          Two orthopedic surgeons, Dr. Neil Romero and Dr. David
   Muldowny, evaluated Guidry. Both diagnosed degenerative changes in
   Guidry’s cervical and lumbar spine, and Dr. Muldowny additionally
   diagnosed spinal stenosis in the cervical region. Dr. Romero concluded the
   pain was “likely a continuation of ongoing symptoms,” unrelated to the work
   injury. Dr. Robert Kagan, a radiologist, reviewed Guidry’s MRIs and
   concluded there was “never any objective evidence of injury” in the spine
   related to the 2015 work incident. Guidry supplemented his LHWCA claim
   with their medical reports in December 2016. After two years of failing to
   settle the claim before the Office of Workers’ Compensation Programs
   (OWCP), OWCP referred the claim to the Office of Administrative Law
   Judges for adjudication. The parties submitted evidence to the ALJ including
   Guidry’s medical history, reports from Drs. Romero, Muldowny, Kagan, and
   Bohnker; surveillance footage of Guidry from a private investigator; and
   vocational expert reports.
          In December 2019, the ALJ held a hearing at which Guidry, Kerry, the
   private investigator, and the vocational expert testified. The ALJ concluded
   that, though Guidry presented a prima facie case of a work-related injury, he
   failed to prove by a preponderance of the evidence that the 2015 incident
   caused or aggravated problems with his lower extremities, lumbar spine, or
   cervical spine. See 33 U.S.C. § 920(a). Accordingly, the ALJ denied benefits.
   Guidry appealed to the Benefits Review Board (“BRB”), which affirmed the
   ALJ’s decision. 33 U.S.C. § 921(b)(3). Guidry petitions for our review.




                                         3
Case: 21-60350     Document: 00516256687           Page: 4   Date Filed: 03/28/2022




                                    No. 21-60350


                                         II.
          We review the BRB’s decision under a highly deferential standard,
   assessing only “whether it has adhered to its proper scope of review—i.e.,
   whether the ALJ’s findings of fact are supported by substantial evidence and
   are consistent with the law.” Ceres Gulf, Inc. v. Dir., OWCP, 683 F.3d 225,
   228 (5th Cir. 2012) (citation omitted). “Substantial evidence is that relevant
   evidence—more than a scintilla but less than a preponderance—that would
   cause a reasonable person to accept the fact finding.” Ibid. (internal
   quotations and citation omitted). “Neither we nor the [BRB] may substitute
   our judgment for that of the ALJ.” Bis Salamis, Inc. v. Dir., OWCP, 819 F.3d
   116, 126 (5th Cir. 2016) (citation omitted). The ALJ “is exclusively entitled
   to assess both the weight of the evidence and the credibility of witnesses.”
   Ceres Gulf, 683 F.3d at 228 (collecting cases). We “may vacate the [BRB]’s
   decision if it improperly fails to accept the ALJ’s assessments.” Bis Salamis,
   819 F.3d at 126 (citation omitted).
                                         III.
          Despite a pre-existing condition, an otherwise eligible claimant may
   receive LHWCA benefits “if a workplace incident aggravates that
   condition.” Sea-Land Servs., Inc. v. Dir., OWCP, 949 F.3d 921, 924 (5th Cir.
   2020) (citing Bis Salamis, 819 F.3d at 128). “Aggravation occurs where an
   employment injury worsens or combines with a preexisting impairment to
   produce a disability greater than that which would have resulted from the
   employment injury alone.” Ibid. (internal quotations and citation omitted).
   There is no aggravation, however, where the claimed disability results only
   from the natural progression of the pre-existing condition. Id. at 924–25. At
   issue here is whether the 2015 workplace incident aggravated Guidry’s pre-
   existing condition (making him eligible for benefits) or whether Guidry’s




                                          4
Case: 21-60350      Document: 00516256687          Page: 5   Date Filed: 03/28/2022




                                    No. 21-60350


   injury represents only the natural progression of that pre-existing condition
   (making him ineligible for benefits).
          We evaluate this issue in three steps. Id. at 925. First, Guidry must
   establish a prima facie case of causation “by showing ‘that (1) he suffered
   harm and (2) conditions of the workplace, or an accident at the workplace,
   could have caused, aggravated, or accelerated the harm.’” Ibid. (quoting Bis
   Salamis, 819 F.3d at 127). All agree Guidry satisfied this step. This creates a
   presumption under § 920(a) that his injury was “work-related” and he “is
   entitled to compensation.” Ibid. (citation omitted). Second, Respondents can
   rebut the presumption by “presenting substantial evidence that [Tampa
   Pipe’s] workplace did not cause or aggravate [Guidry’s] injury.” Ibid. Third,
   if the presumption is rebutted, the burden shifts back to Guidry to show by a
   preponderance of the evidence that the workplace incident caused or
   aggravated his injury. Ibid. Guidry challenges the ALJ’s conclusions at steps
   two and three.
                                           A.
          At step two, the ALJ found Respondents rebutted the § 920(a)
   presumption with evidence of pre-existing symptomatic neck and back pain
   in Guidry’s medical history and Dr. Kagan’s report analyzing his pre- and
   post-incident MRIs. Guidry asserts that Dr. Kagan’s opinion alone was
   insufficient to rebut the presumption because it was based solely on his
   interpretation of select MRI scans and X-rays. We disagree.
          “The ‘substantial evidence’ showing needed to rebut the § 920(a)
   presumption is a ‘minimal requirement’ less demanding than a
   preponderance of the evidence.” Sea-Land, 949 F.3d at 926 (quoting Ortco
   Contractors, Inc. v. Charpentier, 332 F.3d 283, 289 (5th Cir. 2003)). Contrary
   to Guidry’s contentions, Respondents need only provide “factual doubt”




                                           5
Case: 21-60350      Document: 00516256687          Page: 6   Date Filed: 03/28/2022




                                    No. 21-60350


   that the symptoms are work-related. See Ceres Gulf, 683 F.3d at 231; see also
   Ramsay Scarlett & Co. v. Dir., OWCP, 806 F.3d 327, 333 (5th Cir. 2015).
          Here, Dr. Kagan’s medical opinion that Guidry’s pain is not work
   related based on Guidry’s history of MRIs generates sufficient “factual
   doubt” to satisfy Respondents’ minimal burden. See, e.g., Conoco, Inc. v. Dir.,
   OWCP, 194 F.3d 684, 690 (5th Cir. 1999) (rejecting argument that rebuttal
   evidence must entirely rule out that the injury was work-related). Substantial
   evidence thus supports the ALJ’s conclusion that Respondents rebutted the
   § 920(a) presumption.
                                         B.
          At step three, the ALJ found Guidry did not meet his burden to show
   the 2015 incident caused or aggravated his injury. Relevant here, the ALJ acts
   as the factfinder, “assess[ing] the relevance and credibility of testimony,
   including expert testimony,” and determining questions of credibility and
   conflicting evidence. Ceres Gulf, 683 F.3d at 229. The ALJ is “free to
   disregard parts of some witnesses’ testimony while crediting other parts of
   that testimony[,]” even experts’ opinions. Mijangos v. Avondale Shipyards,
   Inc., 948 F.2d 941, 945 (5th Cir. 1991). As a result, a reviewing court must
   refrain from “reevaluat[ing] each piece of evidence presented to the ALJ.”
   Sea-Land, 949 F.3d at 927. “Neither we nor the [BRB] may substitute our
   judgment for that of the ALJ.” Bis Salamis, 819 F.3d at 126. “Although
   another factfinder might have reached a different conclusion,” we must
   accept the ALJ’s factual conclusions. Ceres Gulf, 683 F.3d at 232. Guidry
   argues the ALJ incorrectly found him not credible and improperly weighed
   the evidence at step three by, inter alia, conferring lesser weight to treating
   physicians like Dr. Bohnker. We disagree.
          Each of Guidry’s step-three arguments improperly asks us to reweigh
   the facts and draw different inferences than the ALJ. We cannot do so. See




                                         6
Case: 21-60350        Document: 00516256687             Page: 7      Date Filed: 03/28/2022




                                        No. 21-60350


   Bis Salamis, 819 F.3d at 126. The ALJ found Guidry and Kerry were not
   credible based on Guidry’s medical history and years of relying on
   prescription pain medication to treat back pain—in direct conflict with their
   testimony and Guidry’s representations to the doctors. 2 Likewise, because
   Guidry had falsely represented his medical history to Drs. Muldowny and
   Bohnker, the ALJ attributed less weight to their reports and testimony. The
   ALJ relied primarily on evidence from Drs. Kagan and Romero to find the
   work-place incident had not aggravated Guidry’s back injuries. As a result,
   the ALJ denied benefits.
           While evidence points both ways, the ALJ gave greater weight to
   evidence indicating the 2015 incident did not aggravate Guidry’s pre-existing
   condition. Because those findings “are supported by substantial evidence and
   are consistent with the law,” Ceres Gulf, 683 F.3d at 228, the ALJ did not
   reversibly err and the BRB correctly affirmed his decision.
                                                              PETITION DENIED




           2
             In reciting the evidence, the ALJ referenced a withdrawn news story about a
   “Ricky Guidry” (not the petitioner) arrested for cocaine possession. Guidry vigorously
   contests this as reversible error, but he is mistaken. The BRB correctly concluded that,
   while the story should have been excluded from the record per the parties’ agreement, the
   ALJ did not rely on it for his credibility determination.




                                              7